Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 1 of 15 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

LEROY RAGHUNATH,                              )
                                              ) Cause No. 1:20-cv-1607
              Plaintiff,                      )
                                              )
       v.                                     )
                                              )
ELI LILLY AND COMPANY,                        )
                                              )
              Defendant.                      )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW, Plaintiff Leroy Raghunath, by counsel, complaining of Defendant Eli

Lilly and Company and states to this Court as follows:

                                        JURISDICTION

1.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331.

2.     The acts and omissions of Defendant giving rise to this action occurred in Marion County,

       Indiana, within the Southern District of Indiana making venue proper in this judicial district

       under 28 U.S.C. § 1391.

                                         THE PARTIES

3.     Plaintiff Leroy Raghunath (“Raghunath”) is an individual and resides in Marion County,

       Indiana.

4.     Defendant Eli Lilly and Company (hereinafter “Lilly”) is a Domestic For-Profit

       Corporation with a principal location in Marion County, Indiana.




                                                 1
Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 2 of 15 PageID #: 2




                                FACTUAL ALLEGATIONS

5.    Raghunath is a male, born in England, with Guyanese parents and Indian heritage.

      Raghunath is culturally British, American, Guyanese, Indian, Asian, African American,

      and Black.

6.    In September 2002, Raghunath began employment at Lilly as a Commissioning and

      Qualification Specialist/Engineer.

7.    Lilly maintained a pattern of discriminatory practices directed against Raghunath during

      his close to twenty (20) years of employment with Lilly.

8.    During his employment with Lilly, Raghunath worked in Global Facilities Delivery

      (“GFD”).

9.    While employed at Lilly, Raghunath suffered from multiple health issues, including

      Cholinergic Urticaria, chronic shoulder issues, hearing loss, a large growth on his head

      which required surgical removal, severe ankle injury which required surgery,

      environmental allergies (including dust mites), ruptured right bicep, partially ruptured left

      bicep, upper back injury which required surgery (C5/C6 Fusion), and a lower back injury

      which requires therapy and which has never healed.

10.   Cholinergic Urticaria is a health condition related to core temperature which causes

      discomfort, hives and inflammation in response to stress and heated environments. There

      is no cure or pharmaceutical treatment.

11.   Raghunath began suffering from Cholinergic Urticaria prior to his employment at Lilly.

12.   Raghunath suffers from environmental allergies, including allergies to dust mites after his

      employment at Lilly.




                                                2
Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 3 of 15 PageID #: 3




13.   The workstations where Lilly has assigned Raghunath have been plagued with dust mites,

      unusually warm temperatures and non-ergonomically compliant workstations.

14.   Lilly maintained a practice of hiring and promoting white males for contractor and

      management roles.

15.   While employed at Lilly, Raghunath became the target of an all-white male management

      staff within GFD.

16.   Upon information and belief, Lilly has interviewed and hired very few minorities within

      GFD.

17.   The all-white male management staff within GFD at Lilly was described by its Senior

      Director, Donald Foley, a Caucasian male, as an “Old Boys Club.”

18.   Dan Franklin, a Caucasian male, was the lead manager for GFD at Lilly from 2002 to 2005.

19.   Dick Knight, a Caucasian male, was the lead manager for GFD at Lilly from 2005 to 2012.

20.   Scott Hamm, a Caucasian male, was the lead manager for GFD at Lilly from 2012 to mid-

      2014 up until Raghunath’s departure from Lilly in April 2019.

21.   Michael Shelton, a Caucasian male, was the lead manager for GFD at Lilly from 2015 to

      2017.

22.   Jason Duff, a Caucasian male, was the lead manager for GFD at Lilly from 2018 up until

      Raghunath’s departure from Lilly in April 2019.

23.   Bruce Beck, a Caucasian male, worked in a supervisory role of GFD at Lilly during

      relevant times of these matters, until 2015 at which time he took full retirement. Prior to

      2015, Raghunath reported directly to Beck or Raghunath’s direct supervisor reported to

      Beck.




                                               3
Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 4 of 15 PageID #: 4




24.   There existed a pattern at Lilly where this all-white male management within GFD would

      contradict and misrepresent events involving Raghunath and Lilly policies.

25.   Although he was informed on multiple occasions by his Lilly supervisors and peers that he

      was meeting or exceeding expectations and objective goals set for his performance,

      Raghunath routinely received poor performance reviews from Lilly management.

26.   Upon information and belief, it was GFD management’s goal to create a hostile work

      environment for the purpose of removing Raghunath from his role within the GFD or

      otherwise terminate his employment with Lilly as a result of their racial bias against

      Raghunath.

27.   In May 2009, Raghunath made his first request for accommodation from Lilly for his health

      conditions.

28.   In 2011, Lilly sent Raghunath to China for twenty-three (23) weeks, over the span of seven

      (7) trips, each being two (2) to five (5) weeks long, during which time Raghunath suffered

      a lower back injury and other health issues, which Raghunath promptly and repeatedly

      reported to Lilly management, Employee Health Service, Lilly Ergonomics, Lilly HR,

      Lilly’s physician, Lilly’s provided physical therapist, and Raghunath’s personal physician.

      These seven (7) trips took place from approximately March to October, 2011.

29.   Lilly failed to accommodate Raghunath’s lower back injuries suffered during his

      employment with Lilly in China.

30.   Despite his complaints about his lower back pain, Lilly forced Raghunath to sit and stand

      for long hours, which further exacerbated Raghunath’s lower back issues.

31.   In, or around, June 2014, Raghunath submitted a formal internal grievance with Lilly HR

      regarding racial discrimination against minorities.



                                               4
Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 5 of 15 PageID #: 5




32.   Raghunath’s complaints and grievances constituted statutorily protected conduct.

33.   Following the submission of his complaint regarding racial discrimination, Lilly instituted

      a pattern of retaliation against Raghunath.

34.   It became a custom during Raghunath’s employment at Lilly for management staff to lie

      and make misrepresentations against Raghunath and retaliate against him for submitting

      complaints against Lilly.

35.   Throughout his employment at Lilly, Raghunath was routinely assigned to projects which

      subjected him to health risks, including environmental factors, such as heat and dust mites,

      which triggered his Cholinergic Urticaria and environmental allergies.         Raghunath’s

      Caucasian coworkers were not assigned to similar projects or work conditions, despite

      them not having such health conditions.

36.   Lilly routinely denied Raghunath’s use of vacation time, especially when Raghunath was

      sent to support remote assignments, which further exasperated Raghunath’s health issues.

      This was especially true during anniversary years when extra vacation time was awarded.

37.   Lilly management created a double standard by repeatedly harassing Raghunath over his

      work expense reports even though several of Raghunath’s Caucasian coworkers openly

      abused their work expenses with impunity.

38.   As a result of Lilly’s constant harassment of Raghunath’s work expenses reports,

      Raghunath began paying for his own work expenses so as to avoid the harassment.

39.   Raghunath was routinely denied bonuses and raises despite his good work performance,

      while his Caucasian coworkers were granted raises and bonuses without question.




                                                5
Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 6 of 15 PageID #: 6




40.   Lilly repeatedly denied Raghunath’s requests to attend conferences and professional

      development courses to improve his technical abilities, while Lilly routinely provided his

      Caucasian coworkers such opportunities.

41.   Lilly tolerates the use of derogatory comments towards minority groups at its workplaces

      and allows such comments to go unpunished.

42.   In August of 2018, Raghunath was told by Lilly management that he could no longer go to

      physical therapy.

43.   Raghunath requested that he be permitted to work from home as a means of

      accommodating his health conditions. Although many of Raghunath’s coworkers were

      permitted to work from home, Lilly denied Raghunath’s request to do so.

44.   On multiple occasions, Raghunath offered and applied to transfer to different positions

      which were lower paying so as to accommodate his health conditions, all of which were

      denied or ignored by Lilly.

45.   During his last year and a half of employment at Lilly, Raghunath was assigned to a new

      job role as a technical writer, which he had not requested and which was a remedial and

      tedious role considering Raghunath’s twenty-two (22) years of experience in engineering

      and project management.

46.   On April 4, 2019, Lilly terminated Raghunath with the reason given as “unsatisfactory

      performance.”

47.   Raghunath met or exceeded expectations and objective goals and, upon information and

      belief, Lilly’s stated reason for his termination as “unsatisfactory performance” was a

      pretext or mixed motive for Lilly to terminate Raghunath based on his race and/or national

      origin.



                                              6
Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 7 of 15 PageID #: 7




48.   Upon information and belief, Lilly has adopted policies that permit discrimination against

      minority employees based on their race and/or national origin.

49.   As a direct, legal, and proximate result of Lilly’s acts and/or omissions, Raghunath has

      sustained significant economic and non-economic damages, including, but not limited to,

      emotional distress, lost opportunity, lost wages, and violations of his Constitutional rights.

50.   Lilly’s acts and/or omissions tarnished Raghunath’s reputation and caused him to miss out

      on other opportunities.

51.   Lilly’s actions, false statements, and poor treatment of Raghunath was based on prejudice,

      racial preferences, ill will, maliciousness, and fell outside the prevailing cultural norms and

      values.

52.   Lilly acted with oppression, malice, deliberate indifference, and/or willful and wanton

      recklessness.

      COUNT 1: VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                            (FEDERAL LAW)

53.   Raghunath incorporates and restates each of the above paragraphs as if fully set forth

      herein.

54.   The Americans with Disabilities Act (“ADA”) makes it unlawful to discriminate in

      employment against a qualified individual with a disability.

55.   Raghunath is a qualified individual with a disability as defined in 42 U.S.C. § 12131(2).

56.   Raghunath’s disabilities, including back injuries and Cholinergic Urticaria, significantly

      limit and restrict the major life activities of performing engineering and management tasks,

      unless appropriate accommodation is provided.




                                                7
Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 8 of 15 PageID #: 8




57.   Lilly intentionally discriminated against Raghunath in violation of the ADA by denying

      Raghunath’s requests to accommodate his disabilities, including, but not limited to, his

      back injuries, environmental allergies, and sensitivity to heat.

58.   Despite these disabilities, Lilly denied Raghunath’s requests to work from home and forced

      Raghunath to work in environments which triggered his back injuries, environmental

      allergies, and Cholinergic Urticaria.

59.   Raghunath was treated unequally by Lilly because of his disabilities.

60.   Lilly could have reasonably accommodated Raghunath’s disabilities.

61.   Raghunath felt emotional distress for being treated differently Lilly, because of his

      disabilities.

62.   Lilly’s actions and/or omissions constituted a violation of the ADA and the equal protection

      clause of the Fourteenth Amendment of the United States Constitution.

63.   Raghunath has suffered injuries and damages because of Lilly’s conduct described above

      and prayers for relief as requested below.

                COUNT 2: STATE LAW DISABILITY DISCRIMINATION

64.   Raghunath incorporates and restates each of the above paragraphs as if fully set forth

      herein.

65.   The State of Indiana’s Employment Discrimination Against Disabled Persons Act prohibits

      employment discrimination based on disability and applies to employers with 15 or more

      employees (I.C. § 22-9-5-19).

66.   Raghunath is a qualified individual with a disability as defined in 42 U.S.C. § 12131(2).




                                                8
Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 9 of 15 PageID #: 9




67.     Raghunath’s disabilities, including back injuries and Cholinergic Urticaria, significantly

        limit and restrict the major life activities of performing engineering and management tasks,

        unless appropriate accommodation is provided.

68.     Lilly intentionally discriminated against Raghunath by denying Raghunath’s requests to

        accommodate his disabilities, including, but not limited to, his back injuries, environmental

        allergies, and sensitivity to heat.

69.     Despite these disabilities, Lilly denied Raghunath’s requests to work from home and forced

        Raghunath to work in environments which triggered his back injuries, environmental

        allergies, and Cholinergic Urticaria.

70.     Raghunath was treated unequally by Lilly because of his disabilities.

71.     Lilly could have reasonably accommodated Raghunath’s disabilities.

72.     Raghunath felt emotional distress for being treated differently by Lilly, because of his

        disabilities.

73.     Lilly’s actions and/or omissions constituted a violation of the State of Indiana’s law against

        disability discrimination.

74.     Raghunath has suffered injuries and damages because of Lilly’s conduct described above

        and prayers for relief as requested below.

      COUNT 3: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964:
          DISCRIMINATION BASED ON RACE AND NATIONAL ORIGIN

75.     Raghunath incorporates by reference the preceding paragraphs of this complaint as fully

        set forth herein. Pursuant to the federal notice pleading standard, this complaint contains a

        factual allegations section, pleaded with sufficient factual matter, which demonstrates

        Raghunath is entitled to relief. Fed. R. Civ. P. 8(a)(2).




                                                  9
Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 10 of 15 PageID #: 10




 76.   Over the course of his employment with Lilly, Raghunath met or exceeded Lilly’s

       reasonable expectations.

 77.   Despite Raghunath’s satisfactory work performance, Lilly continually criticized, harassed,

       humiliated, and demeaned Raghunath in a manner not visited upon similarly situated peers.

 78.   Lilly acted intentionally to discriminate against Raghunath when it denied his requests for

       accommodation of his disabilities, failed to grant Raghunath bonuses and raises,

       intentionally assigned Raghunath to undesirable work assignments, denied Raghunath’s

       requests to attend conference and professional training courses, tolerated the use of racially

       insensitive comments by its employees, and issued groundless disciplinary actions against

       Raghunath.

 79.   Raghunath’s Caucasian coworkers were not subjected to such negative treatment, and were

       generally provided guaranteed raises and bonuses, given more opportunities for

       professional advancement, provided opportunities to attend conferences and courses for

       professional development, given more desirable work assignments, and permitted to

       behave in their jobs with impunity.

 80.   Any reasons proffered by Lilly for its adverse actions towards Raghunath are pretext for

       discriminating against Raghunath on the basis of his race and national origin.

 81.   Lilly’s acts and/or omissions towards Raghunath constitute unlawful and willful racial and

       national origin discrimination against Raghunath in violation of the equal protection clause

       of the Fourteenth Amendment of the United States Constitution and Title VII of the Civil

       Rights Act of 1964 under 42 U.S.C. § 2000e et seq.

 82.   As a direct and proximate result of the above alleged willful and reckless acts and/or

       omissions of Lilly, Raghunath has suffered injury, including, but not limited to, lost wages,



                                                10
Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 11 of 15 PageID #: 11




       diminished future earnings, mental/emotional pain and suffering, and he has incurred

       attorneys’ fees.

               COUNT 4: VIOLATION OF INDIANA CIVIL RIGHTS ACT

 83.   Raghunath incorporates by reference the preceding paragraphs of this complaint as fully

       set forth herein. Pursuant to the federal notice pleading standard, this complaint contains a

       factual allegations section, pleaded with sufficient factual matter, which demonstrates

       Raghunath is entitled to relief. Fed. R. Civ. P. 8(a)(2).

 84.   The Indiana Civil Rights Act prohibits hiring practices that discriminate based on race,

       religion, color, sex, disability, national origin, ancestry, or status as a veteran. The Act

       covers employers with six or more employees (I.C. § 22-9-1-1 et seq.).

 85.   Over the course of his employment with Lilly, Raghunath met or exceeded Lilly’s

       reasonable expectations.

 86.   Despite Raghunath’s satisfactory work performance, Lilly continually criticized, harassed,

       humiliated, and demeaned Raghunath in a manner not visited upon similarly situated peers.

 87.   Lilly acted intentionally to discriminate against Raghunath when it denied his requests for

       accommodation of his disabilities, failed to grant Raghunath bonuses and raises,

       intentionally assigned Raghunath to undesirable work assignments, denied Raghunath’s

       requests to attend conference and professional training courses, tolerated the use of racially

       insensitive comments by its employees, and issued groundless disciplinary actions against

       Raghunath.

 88.   Raghunath’s Caucasian coworkers were not subjected to such negative treatment, and were

       generally provided guaranteed raises and bonuses, given more opportunities for

       professional advancement, provided opportunities to attend conferences and courses for



                                                 11
Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 12 of 15 PageID #: 12




       professional development, given more desirable work assignments, and permitted to

       behave in their jobs with impunity.

 89.   Any reasons proffered by Lilly for its adverse actions towards Raghunath are pretext for

       discriminating against Raghunath on the basis of his race and/or national origin.

 90.   Lilly’s acts and/or omissions towards Raghunath constitute unlawful and willful racial and

       national origin discrimination against Raghunath in violation of the Indiana Civil Rights

       Act.

 91.   As a direct and proximate result of the above alleged willful and reckless acts and/or

       omissions of Lilly, Raghunath has suffered injury, including, but not limited to, lost wages,

       diminished future earnings, mental/emotional pain and suffering, and he has incurred

       attorneys’ fees.

         COUNT 5: RETALIATION IN VIOLATION OF TITLE VII AND ADA

 92.   Raghunath incorporates by reference the preceding paragraphs of this complaint as fully

       set forth herein. Pursuant to the federal notice pleading standard, this complaint contains a

       factual allegations section, pleaded with sufficient factual matter, which demonstrates

       Raghunath is entitled to relief. Fed. R. Civ. P. 8(a)(2).

 93.   Over the course of his employment with Lilly, Raghunath met or exceeded Lilly’s

       reasonable expectations.

 94.   Despite Raghunath’s satisfactory work performance, Lilly continually criticized, harassed,

       humiliated, and demeaned Raghunath in a manner not visited upon similarly situated peers.

 95.   Lilly acted intentionally to discriminate against Raghunath when it denied his requests for

       accommodation of his disabilities, failed to grant Raghunath bonuses and raises,

       intentionally assigned Raghunath to undesirable work assignments, denied Raghunath’s



                                                 12
Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 13 of 15 PageID #: 13




        requests to attend conference and professional training courses, tolerated the use of racially

        insensitive comments by its employees, and issued groundless disciplinary actions against

        Raghunath.

 96.    Raghunath’s Caucasian coworkers were not subjected to such negative treatment, and were

        generally provided guaranteed raises and bonuses, given more opportunities for

        professional advancement, provided opportunities to attend conferences and courses for

        professional development, given more desirable work assignments, and permitted to

        behave in their jobs with impunity.

 97.    As a result of this mistreatment, Raghunath submitted an internal grievance with Lilly for

        racial discrimination.

 98.    Raghunath’s grievance constituted statutorily protected activity.

 99.    Following the submission of his complaint regarding racial discrimination, Lilly instituted

        a pattern of retaliation against Raghunath.

 100.   It became a custom during Raghunath’s employment at Lilly for management staff to lie

        and make misrepresentations against Raghunath and retaliate against him for submitting

        complaints against Lilly.

 101.   Lilly’s acts and/or omissions towards Raghunath constitute unlawful and will racial

        discrimination against Raghunath in violation of the of the equal protection clause of the

        Fourteenth Amendment of the United States Constitution, the ADA, and Title VII under

        42 U.S.C. § 2000e et seq.

 102.   As a direct and proximate result of the above alleged willful and reckless acts and/or

        omissions of Lilly, Raghunath has suffered injury, including, but not limited to, lost wages,




                                                 13
Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 14 of 15 PageID #: 14




        diminished future earnings, mental/emotional pain and suffering, and he has incurred

        attorneys’ fees.

         COUNT 6: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

 103.   Raghunath incorporates by reference the preceding paragraphs of this complaint as fully

        set forth herein. Pursuant to the federal notice pleading standard, this complaint contains a

        factual allegations section, pleaded with sufficient factual matter, which demonstrates

        Raghunath is entitled to relief. Fed. R. Civ. P. 8(a)(2).

 104.   Lilly acted intentionally against Raghunath when it denied his requests for accommodation

        of his disabilities, intentionally assigned Raghunath to undesirable work assignments

        which triggered Raghunath’s medical conditions, tolerated the use of racially insensitive

        by its employees, and issued groundless disciplinary actions against Raghunath.

 105.   Lilly’s acts and/or omissions constituted extreme and outrageous conduct that constitutes

        intentional or reckless harm to Plaintiff.

 106.   As a direct, legal, and proximate result of Lilly’s intentional infliction of emotional distress,

        Raghunath suffered economic and non-economic damages.

                                      PRAYER FOR RELIEF

 107.   Raghunath prays that a judgment be entered on his behalf and against Lilly on all Counts

        of this Complaint that:

        A. Awards actual and compensatory damages to Raghunath, including reasonable

            attorney’s fees and any and all litigation costs incurred in this matter under 42 U.S.C.

            § 3613, 29 U.S.C. § 794a, and/or to the fullest extent of these laws and any all other

            applicable Constitutional violations;

        B. Awards any and all other relief as this Court deems just and proper.



                                                     14
Case 1:20-cv-01607-SEB-MPB Document 1 Filed 06/10/20 Page 15 of 15 PageID #: 15




                                  DEMAND FOR JURY TRIAL

         Raghunath hereby demands a trial by jury of all issues so triable.

 Date:    June 10, 2020                        s/ Andrea Ciobanu________________
                                               Andrea Ciobanu, Attorney #28942-49
                                               CIOBANU LAW, P.C.
                                               902 E. 66th Street
                                               Indianapolis, IN 46220
                                               Telephone:     (317) 495-1090
                                               Facsimile:     (866) 841-2071
                                               Website:       ciobanulaw.com
                                               Email:         aciobanu@ciobanulaw.com




                                                 15
